IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 3, 2008

                                     No. 08-30438                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


ASHTON R. O’DWYER, JR.,
on his own behalf and on behalf of his
clients in the “Victims of Katrina” litigation

                                                  Plaintiff-Appellant
v.

DANIEL E. BECNEL, JR.; CALVIN C.
FAYARD, JR.; D. BLAYNE HONEYCUTT;
JOSEPH M. BRUNO; UNIDENTIFIED
PARTIES, all other lawyers who may be
admitted to the bar of this court, but who are
similarly situated to the named respondents

                                                  Defendant-Appellee



                   Appeal from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:08-CV-1127


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-30438

      This appeal seeks review of the en banc determination of the United States
District Court for the Eastern District of Louisiana concerning the plaintiff-
appellant’s disciplinary complaint against defendant-appellees. Appellant lacks
standing to appeal. The appeal is DISMISSED for want of jurisdiction.




                                       2